 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   EMBOTELLADORA ELECTROPURA                         Case No.: 3:16-cv-00724-GPC-MSB
     S.A. de C.V., an El Salvador corporation,
14
                                      Plaintiff,       ORDER:
15                                                     1) DENYING DEFENDANT’S
     v.                                                MOTION FOR JUDGMENT AS A
16
                                                       MATTER OF LAW
     ACCUTEK PACKAGING EQUIPMENT
17
     COMPANY, INC., a California
                                                       2) GRANTING IN PART AND
18   corporation; and DOES 1 through 25,
                                                       DENYING IN PART DEFENDANT’S
     inclusive,
19                                                     MOTION FOR NEW TRIAL
                                    Defendant.
20
                                                       3) STRIKING THE DECLARATIONS
21                                                     OF TODD PETERS AND
                                                       OMOTUNDE OGUNGBE
22
23
                                                       [ECF Nos. 111 & 130]
24
25
26
27
28

                                                   1
                                                                              3:16-cv-00724-GPC-MSB
 1         Presently before the Court are two motions filed by Defendant Accutek Packaging
 2   Equipment Company, Inc. (“Accutek”): Motion for Judgment as Matter of Law under
 3   Federal Rule of Civil Procedure (“Rule”) 50(b), filed on November 5, 2018, and Motion
 4   for New Trial, filed on December 9, 2018. ECF No. 111 and 130. Both motions have
 5   been fully briefed. On April 25, 2019, the Court took both motions under submission.
 6   ECF No. 140. Upon consideration of the moving papers and the applicable law, and for
 7   the reasons set forth below, the Court DENIES Defendant’s Motion for Judgment as
 8   Matter of Law and GRANTS in part Defendant’s Motion for New Trial.
 9                                        BACKGROUND
10      A. Procedural Background
11         This case concerns the sale of an allegedly defective Biner Ellison water bottling
12   machine (the “Monoblock”) by Defendant Accutek to Plaintiff Electropura. Defendant
13   Accutek is a developer and manufacturer of complete packaging solutions, and offers a
14   wide variety of filling machines, capping machines, labeling machines, and complete
15   packaging systems. Dkt. No. 30-1 at 2. Electropura is a bottled water company with
16   water bottling facilities in El Salvador. Id.
17         Due to the Monoblock’s alleged deficiencies and defects, Electropura brought
18   seven claims against Accutek: (1) fraudulent misrepresentation and conspiracy to
19   defraud; (2) fraudulent concealment and conspiracy to defraud; (3) negligent
20   misrepresentation; (4) breach of written contract; (5) breach of express warranty; (6)
21   breach of implied warranty; and (7) restitution and unjust enrichment.
22         At the close of discovery, Accutek moved for partial summary judgment to enforce
23   the limitation on liability provision contained within the purchase agreement executed
24   with Electropura. Upon consideration of the moving papers, the Court decided that the
25   limitation on liability provision was enforceable and limited damages to no more than the
26   purchase price of the equipment unless Plaintiff was found liable for fraud or
27   misrepresentation.
28         The Court conducted a seven-day trial from October 28 to November 7, 2018. At

                                                     2
                                                                              3:16-cv-00724-GPC-MSB
 1   the close of Electropura’s case-in-chief on November 5, Accutek moved orally for
 2   judgment as a matter of law pursuant to Rule 50(a) on the basis that Electropura’s fraud
 3   claims fail as a matter of law and that the lack of fraud required dismissal of
 4   Electropura’s unjust enrichment cause of action. ECF No. 111. The Court requested that
 5   the motion be briefed in writing and deferred ruling on the motion until after the
 6   completion of jury deliberations and the issuance of the jury’s special verdicts. That
 7   same day, Accutek filed a written Motion for Judgment as a Matter of Law as to the fraud
 8   causes of action (first, second and third) and the unjust enrichment cause of action
 9   (seventh). ECF No. 111.
10         On November 9, 2018, the jury returned a verdict in favor of Electropura on the
11   first cause of action for intentional misrepresentation and in favor of Accutek on all other
12   claims. As a result of the jury’s special verdict on Electropura’s claim for intentional
13   misrepresentation, the jury awarded Electropura nothing for “lost past earnings,” $72,000
14   for “lost past profits,” and $210,825.00 for “other past loss” for a total of $282,285 in
15   compensatory damages. ECF No. 118, pg. 3. After the jury verdict in favor of
16   Electropura, a punitive damages phase of trial was held and, following deliberations, the
17   jury awarded Electropura an additional $525,000 in punitive damages. There was no
18   motion for judgement as a matter of law made as to the punitive damages claim.
19         On December 9, 2018, Accutek moved for a new trial on the grounds that (1)
20   Electropura’s claim of intentional misrepresentation failed as a matter of law; and (2) that
21   Electropura failed to present sufficient evidence to justify the jury’s punitive damages
22   award. ECF No. 130. Electropura filed an opposition to the motion on December 26,
23   2018. ECF No. 134. Accutek’s reply followed on January 4, 2019. ECF No. 135. In
24   adherence with this Court’s briefing schedule, ECF No. 125, Electropura also filed an
25   opposition to the motion for judgment as a matter of law on December 3, 2018. ECF No.
26   126. Accutek filed a reply on December 5, 2018. ECF No. 129.
27
28

                                                   3
                                                                              3:16-cv-00724-GPC-MSB
 1         B. Factual Background 1
 2           Orlando Perla, the head of production for Electropura, testified at trial regarding,
 3   among other things, the history of Electropura, its use and satisfaction with a Biner
 4   Ellison bottling machine purchased in 2005 and the decision to buy a new bottling
 5   machine to grow the Electropura business. Trial Tr. at 4-7 (Oct. 29, 2018). In the fall of
 6   2012, Orlando Perla researched machines by country of origin and capabilities and
 7   decided on purchasing an American-made machine with the capacity of bottling 8-9,000
 8   bottles per hour. He contacted Nick Bird with Accutek, the producer of Biner Ellison
 9   machines, to inquire about the purchase, installation, and maintenance of Accutek’s high-
10   speed water bottling equipment. Id. at 8-9. Following this contact, Nick Bird responded
11   by email and provided catalog information on Accutek’s bottling equipment line. Id.
12   The catalog displayed bottling machines which featured filling valves made with 316
13   stainless steel and a rotary rinsing turret made with stainless steel. Id. at 17-18. Orlando
14   Perla testified that he notified Accutek that these were important features for Electropura.
15   Id.
16           On October 9, 2012, Joe Quezada, Defendant’s sales representative, emailed
17   Orlando Perla and provided a link to Accutek’s website. Id. at 18. On the website, Mr.
18   Perla reviewed information regarding Accutek’s Monoblock bottling systems which
19   claimed “Biner Ellison manufactures Monoblock machines to simplify your high-speed
20   bottling line by combining the bottle rinser filler and capper in a single space saving
21   machine. Each Monoblock machine is specifically designed to suit product demands,
22   space constraints, and the production environment in order to optimize output and
23   produce the best product possible.” Id. at 21. From this, Mr. Perla understood that
24   Defendant manufactured its Monoblock systems. Id.
25
26   1
       Accutek asserts that there is an insufficient evidentiary basis for the jury finding on the intentional
     misrepresentation claim. However, Accutek failed to provide a trial transcript and merely repeats the
27   refrain that there was insufficient evidence to support the fraud claims. Given this failure, the Court has
28   obtained those portions of the trial transcripts that support the jury’s verdict and referenced them as
     appropriate.

                                                          4
                                                                                          3:16-cv-00724-GPC-MSB
 1         The website also described the Monoblock as featuring a sanitary stainless steel
 2   constructed frame which was very important and necessary to Orlando Perla. Id. at 23.
 3   In addition, the equipment guidelines from Accutek's web site stated that Accutek
 4   machinery is designed and manufactured in the USA with over 80 percent of the Accutek
 5   parts and products being manufactured in the USA by American-owned companies. Id.
 6   at 25. Mr. Perla testified that this information was also very important that he would not
 7   have purchased the subject machine if he had known that it was made in China and not
 8   the United States. Id.
 9         During those negotiations, Electropura told Defendants that it required equipment
10   capable of “filling 680 milliliter-sized bottles at the rate of not less than 7,200 bottles per
11   hour (“BPH”), 380 milliliter-sized bottles at the rate of not less than 6,200 BPH and
12   1,300 milliliter-sized bottles at the rate of not less than 5,000 BPH,” and asked
13   Defendants “for their advice and recommendations as to which of Defendants’ several
14   different models of high speed water bottling equipment” would meet those
15   specifications. Electropura’s Complaint ¶ 20. In response to Plaintiff’s inquiry,
16   Defendant than recommended the “Monoblock rinse, fill, and capping system” as best
17   suited to satisfy Plaintiff’s purpose. Id. ¶ 21 (internal citations omitted). At about that
18   same time, Defendant also presented a promotional sales brochure to Electropura that
19   described the “MB Series mono block – rinse/fill cap systems” as having the following
20   qualities and capabilities: “Up to 19,000+ container per hour* high speed synchronized
21   rinse, fall, cap system,” and “fully automated CCP system.” Id. Ultimately, Defendant
22   specifically recommended that Electropura purchase the “Biner Ellison Monoblock
23   Systems 24 head washer 24 head filler 8 head capper with accessories and parts system”
24   (the “Monoblock”) as the best match for Electropura’s needs. Id. ¶ 22 (internal citations
25   omitted).
26         On December 10, 2012 Defendants provided Electropura with Quote No. 52113
27   for a 24 head, 24 filler, and 8 capper Monoblock, along with related parts and
28   accessories. Trial Tr. at 30 (Oct. 29, 2018). The Monoblock Quote was written on

                                                    5
                                                                                3:16-cv-00724-GPC-MSB
 1   Accutek’s letterhead, and included the name of the sales representative, Joe L. Quezada,
 2   who prepared the report, and described the Monoblock features in detail. ECF No. 1-2,
 3   Exhibit 2 at 13. Notably, the Monoblock Quote stated that the machine was “capable of
 4   Speeds of up to 11000 BPH (bottles per hour),” Trial Tr. at 30 (Oct. 29, 2018), ECF No.
 5   1-2 at 15, and that many of its parts were made of stainless steel. Trial Tr. at 31-32 (Oct.
 6   29, 2019). Orlando Perla testified that Accutek represented that all bottle contact parts on
 7   the machine were made with food grade stainless steel or food grade plastic. Orlando
 8   Perla shared the information he had developed with his brothers and a decision was made
 9   to purchase the Biner Ellison machine. Id. at 31-33.
10         Between December 2012 and August 2013, the parties worked out the details of
11   the transaction including where the machine would be installed, how much space was
12   available and whether the system would fit at the Electropura plant. Id. at 35-37. At the
13   request of Joe Quezada, Orlando Perla provided Accutek an autoCAD with the layout of
14   the available space at the Electropura plant for the Monoblock so that it could be
15   reviewed by Accutek’s engineering department. Id. at 35-37, 39-40. Afterwards,
16   Quezada did not inform Mr. Perla that the available space was too small to achieve the
17   represented production speeds for the machine. Id. at 36-37. Mr. Perla told Quezada
18   “that's what I have. If it doesn't work, it doesn't work.” Id. at 36, 40-41. Quezada
19   reported to Mr. Perla that according to his engineer “yeah, it will work.” Id. Based upon
20   Quezada’s representation, Mr. Perla agreed to proceed with the purchase of the
21   Monoblock. Id. at 36-37.
22         In reliance upon those representations, Electropura purchased the Monoblock for
23   $370,408.46. To finance the purchase of the Monoblock, Electropura obtained a loan
24   with a principal of $1,450,000, at interest, and allocated $375,000 to the purchase of the
25   Monoblock machine. ECF No. 127 at 33-34. Thereafter, Electropura incurred additional
26   costs in the shipment and delivery of the Monoblock to El Salvador, amounting to
27   $49,982.14, and installation of the system, $15,893.97. ECF No. 1 ¶ 27.
28         Soon after the Monoblock was delivered and installed at Electropura’s facility in

                                                   6
                                                                              3:16-cv-00724-GPC-MSB
 1   El Salvador, Electropura discovered, on or about December 2013, that the Monoblock
 2   was not functioning “in accordance with the representations, specifications, promises,
 3   and assurances made by Accutek.” Id. ¶ 28. The Monoblock’s actual production
 4   hovered at 1,200 BPH for 1,300 milliliter-sized bottles, 1,800 BPH for 680 milliliter-
 5   sized bottles, and 2,400 BPH for 380 milliliter-sized bottles, id., far below Electropura’s
 6   previously-stated business needs. According to Orlando Perla, the Monoblock was never
 7   able to achieve a capacity in excess of 4,000 BPH for bottles of any size. Trial Tr. at 61
 8   (Oct. 29, 2018).
 9         In addition, Electropura asserted that the Monoblock did not work properly; that
10   “key components of the Monoblock quickly oxidized and therefore became unsanitary
11   for bottled water use”; and that “many of the Monoblock’s key components contained
12   latent but inherent defects in materials and workmanship” making the machine
13   “essentially unfit and unsuitable for its intended purposes.” ECF No. 1 ¶ 28. Trial Tr. at
14   61-65 (Oct. 29, 2018).
15                                      LEGAL STANDARD
16      A. Judgment as a Matter of Law Under Rule 50
17         Under Federal Rule of Civil Procedure Rule 50, a court may enter judgment as a
18   matter of law once “a party has been fully heard on an issue” and “the court finds that a
19   reasonable jury would not have a legally sufficient evidentiary basis to find for the party
20   on that issue.” Fed. R. Civ. P. 50(a)(1). In other words, the jury verdict should be
21   overturned and judgment as a matter of law entered “if the evidence, construed in the
22   light most favorable to the nonmoving party, permits only one reasonable conclusion, and
23   that conclusion is contrary to the jury’s verdict.” Pavao v. Pagay, 307 F.3d 915, 918 (9th
24   Cir. 2002). The “jury’s verdict must be upheld if it is supported by substantial evidence,
25   which is evidence adequate to support the jury’s conclusion, even if it also possible to
26   draw a contrary conclusion.” Id. Moreover, a motion for judgment as a matter of law
27   should be granted “only if the verdict is against the great weight of the evidence, or it is
28   quite clear that the jury has reached a seriously erroneous result.” McEuin v. Crown

                                                   7
                                                                               3:16-cv-00724-GPC-MSB
 1   Equip. Corp., 328 F.3d 1028, 1036 (9th Cir. 2003), as amended on denial of reh’g and
 2   reh’g en banc (June 17, 2003).
 3         In evaluating a motion for judgment as a matter of law, a court does not make
 4   credibility determinations or weigh the evidence. See Reeves v. Sanderson Plumbing
 5   Prods., Inc., 530 U.S. 133 (2000); see also EEOC v. Go Daddy Software, Inc., 581 F.3d
 6   951, 961 (9th Cir. 2009). “Credibility determinations, the weighing of evidence, and the
 7   drawing of legitimate inferences from the facts are jury functions, not those of a judge.”
 8   Id. Instead, the court “must draw all reasonable inferences in favor of the nonmoving
 9   party.” Id. That is, “the court should give credence to the evidence favoring the
10   nonmovant as well as ‘that evidence supporting the moving party that is uncontradicted
11   and unimpeached, at least to the extent that that evidence comes from disinterested
12   witnesses.’” Id. at 151, 120 S. Ct. 2097 (internal citation omitted).
13      B. New Trial Under Rule 59
14         Under Federal Rule of Civil Procedure 59(a), a new trial may be granted on all or
15   some of the issues “for any reason for which a new trial has heretofore been granted in an
16   action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). Because “Rule 59 does not
17   specify the grounds on which a motion for a new trial may be granted,” the court is bound
18   by historically recognized grounds. Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020,
19   1035 (9th Cir. 2003). These grounds include verdicts contrary to the weight of the
20   evidence, a verdict based on false or perjurious evidence, damages that are excessive, and
21   trials that were not fair to the moving party. Molski v. M.J. Cable, Inc., 481 F.3d 724,
22   729 (9th Cir. 2007); see also Passatino v. Johnson & Johnson Consumer Prods., 212
23   F.3d 493, 510 n.15 (9th Cir. 2000) (“The trial court may grant a new trial only if the
24   verdict is contrary to the clear weight of the evidence, is based upon false or perjurious
25   evidence, or to prevent a miscarriage of justice.”). Erroneous evidentiary rulings and
26   errors in jury instructions can also serve as grounds for a new trial. See Ruvalcaba v. City
27   of Los Angeles, 64 F.3d 323, 1328 (9th Cir. 1995). The burden of showing harmful error
28   “rests on the party seeking the new trial.” Malhiot v. S. Cal. Retail Clerks Union, 735

                                                   8
                                                                              3:16-cv-00724-GPC-MSB
 1   F.2d 1133 (9th Cir. 1984).
 2           Unlike with a Rule 50 determination, the district court, in considering a Rule 59
 3   motion for new trial, is not required to view the trial evidence in the light most favorable
 4   to the verdict.” Experience Hendrix L.L.C. v. Hendrixlicensing.com Ltd., 762 F.3d 829,
 5   842 (9th Cir. 2014). “Instead, the district court can weigh the evidence and assess the
 6   credibility of the witnesses.” Id.
 7           The decision to grant a new trial motion lies within the court’s discretion. See
 8   Merrick v. Paul Revere Life Ins. Co., 500 F.3d 1007, 1013 (9th Cir.2007). But although
 9   the Court may weigh the evidence and assess the credibility of witnesses when ruling on
10   a Rule 59(a) motion, it may not grant a new trial “merely because it might have come to a
11   different result from that reached by the jury.” Roy v. Volkswagon of Am., Inc., 896 F.2d
12   1174, 1176 (9th Cir. 1990) (quotation marks and citation omitted); see also Union Oil
13   Co. of Cal. V. Terrible Herbst, Inc., 331 F.3d 735, 743 (9th Cir. 2003) (“It is not the
14   courts’ place to substitute our evaluations for those of the jurors.”). A court will not
15   approve a miscarriage of justice, but “a decent respect for the collective wisdom of the
16   jury, and for the function entrusted to it in our system, certainly suggests that in most
17   cases the judge should accept the findings of the jury, regardless of his own doubts in the
18   matter.” Landes Constr. Co., Inc. v. Royal Bank of Can., 833 F.2d 1365, 1371 (9th Cir.
19   1987) (citations omitted). As such, a new trial should be granted only when after
20   “giv[ing] full respect to the jury’s findings, the judge on the entire evidence is left with
21   the definite and firm conviction that a mistake has been committed” by the jury. Id. at
22   1365.
23                                          DISCUSSION
24      A. Accutek’s Motion for Judgment as a Matter of Law
25           After the close of Electropura’s case-in-chief, Accutek moved for judgment as a
26   matter of law pursuant to Rule 50(a) on two grounds: (1) that Electropura’s fraud claims
27   fail as a matter of law; and (2) that the lack of fraud required the dismissal of
28   Electropura’s unjust enrichment cause of action. ECF No. 111. Pursuant to Rule 50(b),

                                                    9
                                                                                3:16-cv-00724-GPC-MSB
 1   Court took the motion under submission and chose not to make a pre-verdict ruling on
 2   the motion. See Fed. R. Civ. P. 50(b).2
 3          Accutek has not filed a renewed post-verdict request for judgment as a matter of
 4   law under Rule 50(b). When Accutek expressed its intention to make motions for
 5   judgment as a matter of law pursuant to Rule 50(a)(1) on November 5, 2019, the Court
 6   deferred ruling on the motions and invited Accutek to prepare briefing on the issue.
 7   Since the Court took the matter under written advisement and deferred consideration of
 8   the motion until after the jury returned a verdict, the Court will now evaluate the motion
 9   as a post-verdict motion for judgment as a matter of law under Rule 50(b). See, e.g., Op
10   Art, Inc. v. B.I.G. Wholesalers, Inc., No. 3:03-CV_0887-P, 2006 WL 3347911, at *1
11   (N.D. Tex. Nov. 17, 2006) (finding that “a court’s deferred consideration effectively
12   converts the Rule 50(a) motion int a post-verdict Rule 50(b) motion”); see also Ketchum
13   v. Nall, 425 F.2d 242, 243 (10th Cir. 1949) (citing Fed. R. Civ. P. 50(b) for the
14   proposition that a “motion for directed verdict . . . may be taken under advisement and
15   ruled upon after the jury has returned a verdict.”).
16          Pursuant to Rule 50(b), the Court reviews these issues for a legally sufficient
17   evidentiary basis for the jury’s verdict when viewing the evidence in the light most
18   favorable to Plaintiffs and drawing all evidentiary inferences in Plaintiffs’ favor. Fed. R.
19   Civ. P. 50(a). Courts review a jury’s verdict for substantial evidence in ruling on a
20   properly made motion under Rule 50(b). Janes v. Wal-Mart Stores, Inc., 279 F.3d 883,
21   888 (9th Cir. 2002). Substantial evidence is “such relevant evidence as reasonable minds
22   might accept as adequate to support a conclusion.’” Mockler v. Multnomah Cnty., 140
23   F.3d 808, 815 n.8 (9th Cir. 1998) (citing Murray, 55 F.3d at 1452). Judgment as a matter
24
25
     2
       Fed. R. Civ. P. 50(b) states that “if the court does not grant a motion for judgment as a matter of law
26   made under Rule 50(a), the court is considered to have submitted the action to the jury subject to the
     court’s later deciding the legal questions raised by the motion. No later than 28 days after the entry of
27   judgment – or if the motion addresses a jury issue not decided by a verdict, no later than 28 days after
28   the jury was discharged – the movant may file a renewed motion for judgment as a matter of law and
     may include an alternative or joint request for a new trial under Rule 59.”

                                                         10
                                                                                          3:16-cv-00724-GPC-MSB
 1   of law “is appropriate when the jury could have relied only on speculation to reach its
 2   verdict.” Lakeside-Scott v. Multnomah Cnty., 556 F.3d 797, 802-03 (9th Cir. 2009).
 3         1. Plaintiff’s Fraud Claims
 4         In its Rule 50(a) motion, Accutek moved for judgment as a matter of law on the
 5   basis that there was insufficient evidence to support: 1) Electropura’s first fraud claim for
 6   intentional misrepresentation of material fact; (2) Electopura’s second fraud claim for
 7   concealment of material facts; (3) Electropura’s third claim for negligent
 8   misrepresentation, and (4) Electropura’s seventh claim for unjust enrichment. However,
 9   the jury returned verdicts in favor of Accutek on Electropura’s second claim for
10   concealment, third claim for negligent misrepresentation, and seventh claim for unjust
11   enrichment. Accordingly, Accutek’s Motion is moot as to these three claims. All that
12   remains for the Court’s consideration is the first claim for intentional misrepresentation.
13         A. Intentional Misrepresentation
14         Electropura’s first cause of action asserts that Accutek engaged in fraud by
15   intentional misrepresentation of material facts through four representations: (1) that the
16   Monoblock is capable of speeds of filling up to 11,000 BPH (bottles per hour); (2) that
17   the Monoblock was made in the United States; (3) that the Monoblock contains 316
18   stainless steel; and (4) that the Monoblock uses food grade materials. In response,
19   Accutek argues Electropura filed to provide sufficient evidence to prove each of these
20   claims.
21         Under California law, the elements of fraud by intentional misrepresentation are
22   clear: “(1) a misrepresentation (false representation, concealment, or nondisclosure); (2)
23   knowledge of falsity (or scienter); (3) intent to defraud, i.e., to induce reliance; (4)
24   justifiable reliance; and (5) resulting damage.” Robinson Helicopter Co. v. Dana Corp.,
25   34 Cal. 4th 979, 990 (2004). In light of the evidence most favorable to Plaintiff, the Court
26   finds that the jury had a reasonable and legally sufficient basis to conclude that Accutek
27   made intentional misrepresentation of material facts to induce Electropura’s purchase of
28   the Monoblock.

                                                    11
                                                                                3:16-cv-00724-GPC-MSB
 1         1) First Representation: Monoblock’s Performance for Bottles per Hour
 2             a) Misrepresentation
 3         The first representation at issue is Accutek’s statement that “this particular model
 4   of the Monoblock is capable of Speeds of up to 11,000 BPH (bottles per hour).’” Compl.
 5   ¶ 24. Electropura contends that it relied determinately on this representation – described
 6   in Defendants’ quote No. 52113 for the Monoblock – in purchasing the item. ECF No. 1-
 7   2.
 8         Accutek moves for judgment as a matter of law on this bottling speed
 9   representation on the basis that Electropura failed to show that the written statements
10   were false. First, Accutek argues that Plaintiff’s case revealed no evidence that proved
11   “the Monoblock machine, as designed, manufactured, or built, was incapable of
12   performing at speeds up to 11,000 bottles per hour.” ECF No. 111 at 4. Specifically,
13   Accutek contends that Plaintiff proffered no evidence of either “the speed of Accutek
14   bottling systems installed at different facilities prior to November 2013” or of “any
15   survey or testing of the Monoblock machine in other conditions or with different
16   configurations.” ECF No. 111 at 4. And even if Plaintiff’s testimony about actual
17   bottling speeds were taken as true, Accutek contends that “2,500 bottles per hour was still
18   ‘up to’ 11,000 per hour.” ECF 129 at 3. As such, Accutek surmises that it did not make
19   a misrepresentation since the company never expressly guaranteed that the Monoblock
20   would reach 11,000.
21         Courts have generally found a “misrepresentation” where it is “probable that a
22   significant portion of the general consuming public or of targeted consumers, acting
23   reasonably in the circumstances, could be misled.” Pelayo v. Nestle USA, Inc., 989 F.
24   Supp. 2d 973, 977-78 (C.D. Cal. 2013). The question of whether a statement is a
25   misrepresentation in most cases presents a question of fact for the fact finder at trial.
26   Williams v. Gerber Prods Co., 552 F.3d 934, 938 (9th Cir. 2008).
27         Here, the evidence presented at trial – in the light most favorable to Electropura –
28   supports the conclusion that a reasonable consumer would be misled about the accuracy

                                                   12
                                                                               3:16-cv-00724-GPC-MSB
 1   of Accutek’s representations regarding Monoblock’s bottling capabilities. The jury was
 2   presented with evidence that Electropura required bottling machines capable of filling
 3   680 milliliter -sized bottles at a rate of not less than 7,200 bottles per hour. Accutek has
 4   acknowledged that it represented the Monoblock as capable of production speeds up to
 5   11,000 bottles per hour. Electropura’s witnesses Orlando Perla, William Hernandez, and
 6   Julian Caballero testified that the Monoblock never exceeded bottling speeds of more
 7   than 2,400 bottles per hour. Even Jaime Garcia, Accutek’s employee and witness,
 8   testified that he was only able to achieve a maximum production speed of 3,600 bottles
 9   per hour after three visits to Electropura’s plant. And finally, Orlando Perla and Rene
10   Perla recounted that Jaime Garcia later informed them that the maximum bottling speed
11   he could achieve with Accutek’s equipment was 4,000 bottles per hour. The evidence
12   shows that the Monoblock was incapable of reaching 7,200 bottles per hour required let
13   alone the up to 11,000 bottles per hour represented by Accutek.
14          Although Electropura did not present evidence of the Monoblock’s functionality
15   outside the context of the El Salvador facility, it produced evidence as to its experience
16   with the machine and the admission of Accutek’s employee Jaime Garcia as to the
17   Monoblock’s maximum capabilities. The evidence at trial proved that the Monoblock
18   never exceeded 3,600 bottles per hour. The direct and circumstantial evidence and
19   reasonable inferences derived from it supports the conclusion that the Monoblock was
20   incapable of bottling anywhere near the 11,000 bottles per hour that was advertised or the
21   7,200 bottles per hour that Electropura required. While Accutek claims that the evidence
22   at trial shows that the Monoblock was capable of filling 11,000 bottles per hour (ECF No.
23   111-1 at 5), Accutek has failed to cite the record where this evidence appears. The Court
24   concludes that a reasonable consumer would be misled by Defendant’s statements about
25   the capabilities of the bottling line.
26          Next, Accutek’s argument that “2,500 bottles per hour was still ‘up to’ 11,000 per
27   hour.” – is disingenuous and strains credulity. Under this logic, if the Monoblock filled
28   50 bottles per hour, there was no misrepresentation because 50 is somewhere between

                                                   13
                                                                               3:16-cv-00724-GPC-MSB
 1   zero and 11,000. Under Accutek’s view, a car manufacturer is free to represent that its
 2   high-end sports car can reach speeds up to 220 miles per hour even though it can only
 3   reach 50 miles per hour under the theory that 50 miles per hour is “up to” 220 miles per
 4   hour. While Accutek did not guarantee that the Monoblock would perform at 11,000
 5   BPH, sellers are not free to use “up to” as a means of misrepresenting a product’s
 6   performance. 3 Here, Electropura provided, at Accutek’s request, an auto-CAD to
 7   determine if the Monoblock was capable of reaching the 7,200 bottles per hour that it
 8   sought. After its engineers reviewed the drawings, Accutek assured Electropura the
 9   machine would fit at the plant and failed to inform Mr. Perla that the space would prevent
10   the machine from reaching its claimed capabilities. In the light most favorable to
11   Electropura, a reasonable consumer would have been misled by Accutek’s
12   representations as to the Monoblock’s capabilities.
13          Accutek’s “upfront representation” of the Monoblock’s capabilities is similar to
14   the defendant company’s misrepresentation in Hobbs v. Brother International
15   Corporation, 2016 WL 7647674 (C.D. Cal) (August 31, 2016) at *8. In Hobbs, the Court
16   found that a reasonable customer could be misled by Defendant company’s affirmative
17   misrepresentations about a printer’s scanning capacity when Defendant stated that the
18   printer could “scan up to the document glass size” and “up to letter-size documents.” Id.
19   Despite Defendant’s later disclosures in website and print materials that the machine did
20   not support borderless and letter-size scanning, the Court found that Defendant’s
21   representations could mislead a substantial portion of reasonable consumers. Id. In this
22
23
24
25
     3
      While Accutek does not claim that the statement of “up to” 11,000 bottles per hour constitutes non-
26   actionable puffery, cases considering puffery defenses similarly focus on the reasonableness of
     consumer reliance on the false statement. Cf. Cook, Perkiss & Liehe, Inc. v. N. California Collection
27   Serv. Inc., 911 F.2d 242, 246 (9th Cir. 1990) (the common theme that runs through cases considering
28   puffery in a variety of contexts is that consumer reliance will be induced by specific rather than general
     assertions). Here, the statements were sufficiently specific as to mislead a reasonable consumer.

                                                         14
                                                                                          3:16-cv-00724-GPC-MSB
 1   case, the jury was presented with a legally sufficient evidentiary basis to find that
 2   Accutek affirmatively and materially misrepresented the Monoblock’s capabilities.
 3             b) Intentionality
 4         Having determined that Accutek’s statement about bottling speeds could
 5   reasonably constitute a misrepresentation, the Court must next turn to Accutek’s
 6   argument that Electropura cannot prove intent to induce reliance – a necessary element of
 7   intentional misrepresentation.
 8         Accutek asserts that its verbal representation about performance is non-actionable
 9   because Accutek had no intent to defraud. Even if the Monoblock machine did not work
10   as represented, Accutek argues “something more than mere nonperformance is required
11   to prove the defendant’s intent not to perform his promise.” Tenzer v. Superscope, Inc.,
12   39 Cal.3d 18, 30; Precise Aero. Mfg. v. MAG Aero Indus., LLC, 2018 U.S. Dist. LEXIS
13   119100, at *19-20 (C.D. Cal. Feb. 16, 2018). Here, Accutek submits that Electropura has
14   not articulated any basis for fraudulent intent under Tenzer. Accutek avers that the
15   delivery and installation of the Monoblock on Electropura’s premises – coupled with
16   Accutek’s post-installation responsiveness and return trip to Electropura’s facilities to
17   correct subsequent problems – offset any evidence of intent to mislead.
18         Fraud is “rarely susceptible of direct proof.” Connolly v. Gishwiller, 162 F.2d 428,
19   433 (7th Cir. 1947). It is settled law that circumstantial evidence is competent to show
20   intent to defraud. United States v. Sullivan, 522 F.3d 967, 974 (9th Cir. 2008).
21   Factfinders must often “”hear the evidence and determine whether to draw an inference
22   that [the] defendant intended to defraud based on all of the circumstances. Urica, Inc. v.
23   Pharmaplast S.A.E., 2013 WL 12123230 (C.D. Cal.) (May 6, 2013). As such, intent may
24   be inferred from misrepresentations made by the defendants, and the scheme itself may
25   be probative circumstantial evidence of an intent to defraud. United States v. Sullivan,
26   522 F.3d 967, 974 (9th Cir. 2008). The inferences gathered from a chain of
27   circumstances “depend largely upon the common sense knowledge of the motives and
28   intentions of men in like circumstances.” Connolly v. Gishwiller, 162 F.2d 428, 433 (7th

                                                   15
                                                                               3:16-cv-00724-GPC-MSB
 1   Cir. 1947). Accordingly, the “only intent by a defendant necessary to prove a case of
 2   fraud is the intent to induce reliance.” Lovejoy v. AT&T Corp., 92 Cal. App. 4th 85, 93
 3   (Sept. 5, 2001) (emphasis in original). Moreover, liability is affixed “not only where the
 4   plaintiff’s reliance is intended by the defendant but also where it is reasonably expected
 5   to occur.” Id.
 6         The Court concludes that Electropura has adduced sufficient circumstantial
 7   evidence from which a rational juror could find that Accutek intended to induce
 8   Electropura to enter into the agreement by misrepresenting the Monoblock’s capabilities.
 9   This evidence includes a series of falsehoods in the marketing of the Monoblock claiming
10   it was produced in the United States and made with stainless steel that was food grade.
11   To the extent that the jury concluded that these claims were false, it was entitled to
12   conclude that it was part of a pattern of intentional deception.
13         In addition, at trial, Plaintiff pointed to numerous instances that suggest that
14   Defendant intended or ‘reasonably expected’ to benefit from the misstatements. Lovejoy,
15   92 Cal. App. 4th at 93. First, there was evidence that Accutek knew exactly the type of
16   machine that Electropura sought to purchase, including the desired parameters and
17   capabilities. Trial Tr. at 14-15 (Oct. 29, 2018). During questioning, Electropura’s
18   witness Orlando Perla testified that he had rejected quotes for machines from Accutek
19   sales representative Joe Quezada with higher and lower bottling capacities of 7,200 BPH
20   and 14,000 BPH before settling on the 24-head, 24-filler, 8-capper 11,000 BPH version
21   of the Monoblock. Id. at 27-31. Perla expounded that the machine capable of 14,000
22   BPH was rejected partially because it was both too large to fit in available space and
23   capable of speeds beyond what Electropura needed. Id. at 30. Next, Orlando Perla noted
24   that Accutek represented that each Monoblock machine would be specifically designed to
25   suit product demands, space constraints, and the production environment in order to
26   optimize output. Id. at 21-22.
27         Orlando Perla also disclosed that prior to purchasing the Monoblock in August
28   2013, he had provided Accutek with an “autocad” – or a layout of the space that

                                                  16
                                                                               3:16-cv-00724-GPC-MSB
 1   Electropura had available for the machine for the express purpose of making sure that the
 2   dimensions were suitable for the Monoblock. Id. at 35-37, 39-40. Although Accutek
 3   sales representative Joe Quezada initially expressed concerns about the space constraints,
 4   Orlando Perla testified that Quezada later responded that the engineers had determined
 5   the space would be sufficient. Id. Electropura agreed to proceed with the purchase of the
 6   Monoblock only after this assurance from Quezada and the Accutek engineer. Id. In
 7   addition, Orlando Perla attested that Electropura sent samples of their bottles, caps, and
 8   labels in varying sizes to Accutek for testing purposes. Id. at 40-41. At no time,
 9   according to Orlando Perla, did Accutek ever indicate that space constraints or the labeler
10   would hamper the Monoblock’s ability to reach the optimal speeds of 11,000 BPH. Id. at
11   42-43.
12         As a result, the Court finds that Accutek had ample knowledge of Electropura’s
13   needs with respect to a bottling line. The Court also concludes from the evidence
14   presented at trial that Electropura repeatedly attempted to verify with Accutek the
15   Monoblock’s suitability in the context of its own facilities and products. These
16   circumstances – coupled with Accutek’s enduring assurances prior to Electropura’s
17   purchase of the Monoblock – would reasonably lead a juror to deduce that Accutek both
18   knowingly intended to induce reliance and also reasonably expected such reliance to
19   occur. Accordingly, the Court finds that Electropura has offered a legally sufficient basis
20   to prove intent to induce reliance.
21         2) Remaining Representations: Statements that the Monoblock was Made in
22             the USA, Made with Food Grade Stainless Steel, and Made with 316
23             Stainless Steel
24         Electropura argues that Accutek made three other material and intentional
25   misrepresentations in this case: (1) Accutek’s assertion that the Monoblock was “Made in
26   USA;” (2) Accutek’s claim that the Monoblock was made with food-grade stainless steel;
27   and (3) the representation that Monoblock’s food-grade composition would include “316
28   stainless steel.” ECF No. 126 at 12.

                                                  17
                                                                              3:16-cv-00724-GPC-MSB
 1         Accutek contends that these remaining representations fail because they lack a
 2   basis for either “out of pocket” damages or consequential damages. According to
 3   Accutek, “out-of-pocket” damages must be predicated on – and limited to – “the
 4   difference in actual value at the time of the transaction between what the plaintiff gave
 5   and what he received.” Alliance Mortgage Co. v. Rothwell, 10 Cal.4th 1226, 1240 (1995)
 6   (citing Stout v. Turney, 22 Cal.3d 718, 725 (1978)). Moreover, Accutek proffers that
 7   plaintiffs cannot recover consequential damages based upon “speculation or even a mere
 8   possibility that the wrongful conduct of the defendant caused the harm.” Williams v.
 9   Wraxall, 33 Cal.App.4th 120, 132 (1995). For support, Accutek points to Sargon
10   Enterprises, Inc. v. University of Southern Cal., 55 Cal.4th 739, 768 (2010). There, the
11   California Supreme Court properly excluded testimony of lost profits on the basis that an
12   expert based his opinions on a hypothetical market share beyond the plaintiff’s market
13   share. Id.
14          In this case, Accutek submits that Electropura did not introduce evidence during
15   trial of the fair market value of the Monoblock machine at the time of purchase. ECF No.
16   111 at 7. As such, Accutek surmises that “Plaintiff has not shown the value of the
17   Monoblock machine is worth less than what was paid for it.” Id. at 8. In addition,
18   Accutek notes that Clara Rodriguez de Grenados, Electropura’s only witness who
19   testified in support of its claim for consequential damages, expressly admitted that she
20   had no opinion on the damages that stemmed from the representations about the
21   Monoblock’s stainless steel and American-made composition. Id. Consequently,
22   Accutek avers that Electropura also did not meet its burden to establish proof of – and
23   recovery for – consequential damages from the asserted representations.
24         To recover “out of pocket” damages under California law, a defrauded party is
25   ordinarily limited to recovering his “out-of-pocket” loss.” Alliance Mortgage Co. v.
26   Rothwell, 10 Cal.4th 1226, 1240 (1995) citing Kenly v. Ukegawa, 16 Cal.App 4th 49, 53
27   (1993). “Out of pocket” damages are typically directed to “restoring the plaintiff to the
28   financial position enjoyed by him prior to the fraudulent transaction, and thus awards the

                                                  18
                                                                              3:16-cv-00724-GPC-MSB
 1   difference in actual value at the time of the transaction between what the plaintiff gave
 2   and what he received.” Id. (citing Stout v. Turney, 22 Cal.3d 718, 725 (1978)). And to
 3   prove consequential damages, plaintiffs must establish a “complete causal relationship
 4   between the fraud or deceit and the plaintiff’s damages.” Small v. Fritz Companies, Inc.,
 5   30 Cal.4th 167, 202 (2003) (citing Committee on Children’s Television, Inc. v. General
 6   Foods Corp., 35 Cal.3d 197, 219 (1983). Causation requires “proof that the defendant’s
 7   conduct was a ‘substantial factor’ in bringing about the harm to the plaintiff” and
 8   evidence of causation must “rise to the level of a reasonable probability based upon
 9   competent testimony.” Id. at 133.
10         The Court finds that Electropura has provided an adequate basis for “out-of-
11   pocket” or consequential damage award of $282,825. At trial, Electropura introduced
12   testimony that Accutek represented all of its machines – including the Biner Ellison
13   Monoblock – as American-made through their website, brochures, quotes, and invoices.
14   Moreover, Electropura presented evidence that the filling components of the machines
15   were marketed as 316 stainless steel in Accutek’s specification sheets. Orlando Perla
16   recounted that Accutek knew that Electropura specifically eschewed Chinese-made
17   machines and sought to purchase only American-made stainless-steel machines with
18   food-grade components for corrosion-reducing, quality, and reputational reasons. And
19   finally, Electropura elicited testimony from Mr. Mark Bell and Dr. Dana Medlin that
20   provided a reasonable basis for a jury to assume that the machine was Chinese-made and
21   constructed largely with non-food-grade components and magnetic – not stainless – steel.
22   But for Accutek’s representations about the machine’s material composition and its
23   origin, Electropura would not have purchased the Monoblock.
24         Electropura also provided specific evidence to justify “out of pocket” damages and
25   a causal relationship for consequential damages. First, Electropura introduced evidence
26   that it paid $370,408.46 in total for the bottle filling system, ECF No. 1-2 at 26, with
27   $140,000 for the Biner Ellison Monoblock machine. Trial Tr. at 10-11. According to his
28   online research, Orlando Perla testified that a comparable Chinese-made Monoblock

                                                  19
                                                                              3:16-cv-00724-GPC-MSB
 1   would have cost around $40,000 at the time of purchase so that the Biner Ellison
 2   Monoblock was overpriced $100,000. Also, Clara Rodriguez de Granados, general
 3   accountant for Electropura, calculated the additional costs incurred in production from
 4   diminished bottling speeds through of the company’s use of the Monoblock as follows:
 5   $10,896.89 in 2013, $58,477.13 in 2014, $64,269.83 in 2015, $53,613.74 in 2016, and
 6   $7,595.25 from January through June of 2017 – for a total of $194,852.84 and grand total
 7   of $294,852.84. ECF No. 127 at 23, 24, and 26. And when asked about the financial
 8   distinction between a stainless steel and a magnetic steel machine, Rene Perla noted that
 9   magnetic steel equipment was commercially worthless for bottling companies and that
10   the Monoblock’s magnetic steel composition had caused the machine to rust. As a result,
11   Rene Perla testified that he was unable to find buyers despite his repeated attempts to sell
12   the machine for scrap metal.
13         Viewing the facts in the light most favorable to Electropura as the nonmoving
14   party, the Court finds that Plaintiff offered sufficient evidence from which a reasonable
15   jury could both infer that “out of pocket” and consequential damages were warranted and
16   award damages in the amount of $282,825. Accordingly, the Court DENIES Accutek’s
17   Motion for Judgment as a Matter of Law with respect to the sufficiency of evidence to
18   support the intentional misrepresentation claim and any respective “out of pocket” and
19   consequential damages.
20         3) Waiver of Rescission Remedy
21         Finally, Accutek seeks to dismiss, as an alternative remedy, Electropura’s right to
22   rescind its agreement with Accutek. Notwithstanding the Court’s finding on
23   Electropura’s fraud claims, Accutek urges that the Court must also disallow Electropura
24   from rescinding the purchase agreement because Electropura neither gave written notice
25   of rescission prior to the filing of the lawsuit nor made efforts to return the bottling
26   system. ECF No. 111 at 8. As a result, it follows that Electropura failed to comply with
27   Cal. Civ. Code Section 1691, which governs the mechanics of contract rescission and
28   requires “a plaintiff to give notice of rescission to the other party and to return, or offer to

                                                    20
                                                                                 3:16-cv-00724-GPC-MSB
 1   return, all proceeds he received from the transaction.” Id.
 2         Since the Court has found that Electropura provided sufficient evidence at trial to
 3   reasonably establish a claim for intentional misrepresentation and any subsequent
 4   consequential and out of pocket damages, Accutek’s motion challenging the alternative
 5   remedy of rescission is moot.
 6         B. Accutek’s Motion for New Trial
 7         The Court has already addressed Accutek’s arguments with respect to the
 8   intentional misrepresentation claim and “out of pocket” or consequential damages in
 9   evaluating the motion for judgment as a matter of law. For the same reasons delineated
10   in that analysis, the Court denies the motion for new trial. However, the Court will
11   address Accutek’s remaining claim in support of a new trial – that the jury’s finding of
12   punitive damages was legally invalid and should be vacated.
13         1. Punitive Damages
14         Accutek moves for a new trial on the basis that the jury’s punitive damages award
15   is unsupported by the evidence. For Electropura to recover an award of punitive
16   damages, Accutek argues that Electropura must have introduced evidence of Accutek’s
17   net worth at trial. Because Electropura did not provide any “profit and loss statements, [ ]
18   quarterly reports, [or] [ ] income tax records” and elicited no expert testimony that
19   established Accutek’s financial condition, Accutek contends that the jury’s award of
20   $525,000 in punitive damages cannot stand as a matter of law. ECF No. 130 at 14, 15.
21   In response, Electropura counters that the reprehensibility of Accutek’s behavior – paired
22   with the reasonableness of the amount awarded in punitive damages in comparison to
23   actual damages – justified the jury’s assessment of punitive damages. To further support
24   its opposition, Electropura submits the declarations of two jurors from trial that “describe,
25   in substantial detail, the deliberate process by which the jury arrived at its unanimous
26   decision to punish Accutek for its fraudulent conduct by awarding in favor of
27   Electropura, and against Accutek, punitive damages in the amount of $525,000.” ECF
28   No. 134 at 8.

                                                  21
                                                                              3:16-cv-00724-GPC-MSB
 1   ///
 2                a. Juror Declarations
 3         As a preliminary matter, the Court STRIKES the Declarations of Todd Peters and
 4   Omotunde Ogungbe, ECF No. 134-1 and 134-2, the two juror declarations attached to
 5   Electropura’s opposition. Electropura has submitted these declarations and incorporated
 6   them into its opposition to purportedly “provide substantial and meaningful insight into
 7   the jury’s deliberative process.” ECF No. 134 at 11. This is precisely prohibited by
 8   Federal Rule of Evidence 606, which forbids a juror from testifying about “any juror’s
 9   mental processes concerning the verdict or indictment” or “the effect of anything on that
10   juror’s or another juror’s vote” during an inquiry into the validity of a verdict. Fed. R.
11   Evid. 606. Barring three narrowly defined exceptions, which are absent here, the court
12   “may not receive a juror’s affidavit or evidence of a juror’s statement on these
13   matters.” Id. [Emphasis added.] The three exceptions are whether: (a) extraneous
14   prejudicial information was improperly brought to the jury’s attention; (b) an outside
15   influence was improperly brought to bear on any juror; or (c) a mistake was made in
16   entering the verdict on the verdict form. Id. Electropura’s affidavits satisfy none of these
17   exceptions. Instead, the affidavits’ sole objective is to present this Court with expressly
18   proscribed details about the jury’s mental and deliberative process in order to oppose
19   Accutek’s post-trial motions. As officers of the court, counsel is expected to research and
20   comply with the Federal Rules of Evidence. Electropura has failed to do so and has
21   submitted evidence which is clearly, plainly and unequivocally prohibited by Rule 606.
22   Counsel for Electropura is placed on notice that any further unjustified failures to abide
23   by the Federal Rules of Evidence may result in sanctions.
24                b. Evidentiary Basis for Punitive Damages
25         A federal court sitting in diversity must follow the substantive law of the forum
26   state and is bound by the forum state’s highest court. Neveau v. City of Fresno, 392
27   F.Supp.2d 1159, 1183 (E.D. Cal. 2005); United States Fidelity & Guaranty Co. v. Lee
28   Investments, LLC, 641 F.3d 1126, 1133 (9th Cir. 2011). On the question of punitive

                                                  22
                                                                              3:16-cv-00724-GPC-MSB
 1   damages, the California Supreme Court has held that plaintiffs must demonstrate three
 2   factors to uphold an award of punitive damages: (1) reprehensibility of the conduct; (2)
 3   the amount of punitive damages must be proportional to the compensatory damages; and
 4   (3) the financial condition of the defendant. Neal v. Farmers Ins. Exchange, 21 Cal.3d
 5   910, 928 (1978). To prove punitive damages, all three factors must be satisfied by
 6   evidence at trial. Even if “an award is entirely reasonable in light of the other two factors
 7   in Neal, supra, 21 Cal.3d 910 the award can be so disproportionate to the defendant’s
 8   ability to pay that the award is excessive for that reason alone.” Adams v. Murakami, 54
 9   Cal.3d 105, 111 (1991) [italics in original]. Without “such evidence [of defendant’s
10   financial condition], reviewing courts will be unduly restricted in their attempts to assess
11   whether awards of punitive damages are excessive.” Id. Specifically, a punitive damage
12   award “whatever its amount, cannot be sustained absent evidence of the defendant’s
13   financial condition” as “such evidence is ‘essential to the claim for relief.’” Adams v.
14   Murakami, 54 Cal.3d 105, 119 (1991). The Ninth Circuit has also confirmed the
15   California Supreme Court’s requirements for punitive damages, noting that “the
16   Murakami court held that such evidence must be presented to the jury, and that the
17   burden of presentation lies with the plaintiff.” Morgan v. Woessner, 997 F.2d 1244, 1259
18   (9th Cir. 1993).
19         To establish a defendant’s financial condition and support an award of punitive
20   damages, a plaintiff must generally supply “evidence of the defendant’s net worth, not
21   gross assets.” Viasphere International, Inc. v. Vardanyan, 2017 U.S. Dist. LEXIS 40832,
22   at *13 (N.D. Cal. Mar. 21, 2017); Boyle v. Lorimar Prods., 13 F.3d 1357, 1360-61 (9th
23   Cir. 1994). In most cases, “evidence of earnings or profit alone are not sufficient
24   ‘without examining the liabilities side of the balance sheet.’” Baxter v. Peterson, 150
25   Cal.App.4th 673, 680 (2007). Evidence of the profits gained by defendant is alone
26   inadequate as “it gives only the assets without the liabilities.” Robert L. Cloud & Assocs.
27   V. Mikesell, 69 Cal.App.4th 1141, 1152 (1999); see also Soto v. BorgWarner Morse TEC
28   Inc., 239 CalApp.4th 1141, 1152 (1999).

                                                  23
                                                                              3:16-cv-00724-GPC-MSB
 1          Electropura failed to provide sufficient evidence to justify the jury’s award of
 2   punitive damages. During the punitive damages phase of trial, Plaintiff asked six
 3   questions of one witness, Electropura’s employee Orlando Perla. In response, Mr. Perla
 4   acknowledged that he had no personal knowledge of Accutek’s financial condition and
 5   admitted that he had been told “nothing” about the “financial strength of the company.”
 6   ECF No. 128 at 14. Nor did Electropura provide any additional documentation about
 7   Accutek’s financial conditions. And finally, Electropura has cited no authorities
 8   contradicting settled law that evidence of a defendant’s financial condition is a necessary
 9   prerequisite to upholding an award for punitive damages. The simple fact that Accutek
10   has sold expensive bottling machines and might receive profits through such sales is
11   plainly insufficient to satisfy this requirement. In Results by IQ LLC v. NetCapital.com
12   LLC, the Court vacated an award of punitive damages on the basis that plaintiff presented
13   no evidence of the defendant’s financial condition. 2013 U.S. Dist. LEXIS 130119, at
14   *14-15 (N.D. Cal. Sep. 11, 2013). The absence of such evidence rendered it “impossible
15   for the Court to uphold the jury’s verdict on this point” and as such, “[t]here is simply no
16   way for the jury to have found punitive damages warranted in this case.” Id.
17           Similarly, it is impossible to uphold the punitive damages verdict rendered in this
18   case. Accordingly, the Court must GRANT in part Accutek’s motion for a new trial on
19   punitive damages.4
20                                              CONCLUSION
21          Accordingly, the Court DENIES Accutek’s Motion for Judgment as a Matter of
22
23   4
       California state law would permit entry of judgment as a matter of law in favor of Accutek on a finding
24   of insufficient evidence to support punitive damages. Baxter v. Peterson (2007) 150 Cal.App.4th 673,
     692 (Since plaintiff had a full opportunity to present his case, and failed to introduce evidence of
25   defendant's financial condition, the evidence was insufficient, punitive damage award reversed, and no
     retrial of the issue was required). While California substantive applies as to determining punitive
26   damages, Rules 50 and 59 govern the procedures required in post-trial proceedings. Since Accutek only
     moved for a new trial on this issue, the Court cannot rule in favor of Accutek as a matter of law on
27   punitive damages. While the Court will grant the motion for new trial on punitive damages, there will
28   be no additional discovery authorized, the Court will set the matter for a settlement conference following
     the entry of this order, and a retrial will be limited to two trial days.

                                                        24
                                                                                        3:16-cv-00724-GPC-MSB
 1   law and GRANTS IN PART Accutek’s Motion for New Trial on Accutek’s punitive
 2   damages claim. The Court DENIES Accutek’s motion for New Trial on all other claims.
 3         The Court further instructs the parties to schedule and attend a settlement
 4   conference with Magistrate Judge Berg following the entry of this order to discuss the
 5   possibility of a settlement on the remaining claim for punitive damages.
 6         IT IS SO ORDERED.
 7   Dated: July 24, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 25
                                                                             3:16-cv-00724-GPC-MSB
